Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 6, 2021

                                      No. 04-20-00553-CV

                         IN THE INTEREST OF A.Z.F., A CHILD,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-08725
                        Honorable David A. Canales, Judge Presiding


                                         ORDER

        On June 24, 2021, appellant filed a motion for extension of time to file the appellant’s
brief based on the need for a supplemental clerk’s record. The supplemental clerk’s record was
filed in this court on June 29, 2021. Accordingly, the appellant’s motion for extension of time is
GRANTED, and the appellant’s brief is due on July 29, 2021.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court